Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments and Arguments
Amendments and Arguments provided on 08/10/2022 have been fully considered and not found to place the application in a condition for allowance.
While the arguments are not found persuasive, new references are provided to further clarify the positioning and configuration of the pixels as claimed. The arguments are moot based on the references accordingly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2017/0132979 A1, hereinafter “Oh”, in view of Kim, US 2017/0039952 A1, hereinafter “Kim”, further in view of Koong, US 2018/0122302 A1, hereinafter “Koong”, and further in view of Jeong et al., US 2018/0151658, hereinafter “Jeong”.
	Regarding claim 1, Oh teaches a display panel (fig. 4, display panel 10, ¶ 62) operating in a double rate driving manner, comprising: first to fourth pixels provided on a substrate (fig. 6, first to fourth pixels P11, P21, P12, P22) and including capacitor regions (capacitor regions C); a first data line through which a data signal is transmitted to the first pixel and the second pixel (fig. 6, see DATA line connected to P11 and P21); a second data line through which a data signal is transmitted to the third pixel and the fourth pixel (fig. 6, see DATA line connected to P12 and P22); a first gate line through which a scan signal is transmitted to the first pixel and the third pixel (fig. 9, S1(1)); a second gate line through which a scan signal is transmitted to the second pixel and the fourth pixel (fig. 9, S1(2)); a reference voltage line disposed between the first data line and the second data line (fig. 6, REF line between the two DATA lines) and used to detect deterioration of organic light-emitting diodes (OLEDs) disposed in the first to fourth pixels (¶ 93 and fig. 14, S5 and S6 where the deterioration is detected and compensated for); a first power line positioned on a left of the first data line and supplying driving power to the first pixel and the second pixel (fig. 6, VDD connected to P11 and P21 is positioned on a left of the first data line); and a second power line positioned on a right of the second data line and supplying driving power to the third pixel and the fourth pixel (fig. 6, VDD connected to P12 and P22 is positioned on a right of the second data line), wherein the first data line and the second data line are disposed between the first power line and the second power line without a third data line being disposed between the first power line and the second power line (see fig. 6 wherein the two DATA lines are between the VDD lines on the far right and left of the pixels and there is no third data line), wherein at least the first pixel includes a first driver including: a driving transistor including a first source electrode connected to the first power line, a first drain electrode connected to a first OLED, and a first gate electrode to which a signal from the first data line is applied and causing the first OLED to emit light (fig. 6, DT of P11 meets such a configuration); a switching transistor including a second source electrode connected to the first data line, a second drain electrode connected to the first gate electrode of the driving transistor, and a second gate electrode connected to the first gate line and controlling light emission of the first OLED (fig. 6, ST1 of P11 meets such a configuration); a storage capacitor provided in a capacitor region between the first drain electrode of the driving transistor and the second drain electrode of the switching transistor, the storage capacitor storing the signal from the first data line (fig. 6, C of P11 meets such a configuration); and a sensing transistor including a third source electrode connected to the storage capacitor, a third drain electrode connected to the reference voltage line, and a third gate electrode connected to a second gate line, the sensing transistor controlling a threshold voltage of the first driving transistor to be detected according to a signal from the first or second gate line (fig. 6, ST2 of P11 meets such a configuration), wherein the third pixel includes a third driver including: a driving transistor including a first source electrode connected to the second power line, a first drain electrode connected to third OLED, and a first gate electrode to which a signal from the second data line is applied and causing the third OLED to emit light (fig. 6, DT of P12 meets such a configuration); a switching transistor including a second source electrode connected to the second data line, a second drain electrode connected to the first gate electrode of the driving transistor of the third driver, and a second gate electrode connected to the first gate line that is also connected to the second gate electrode of the switching transistor included in the first driver, and controlling light emission of the third OLED (fig. 6, ST1 of P12 meets such a configuration; note that per fig. 9, ST1 of P12 and P11 are connected to the same gate line); a storage capacitor provided in a capacitor region between the first drain electrode of the third driver and the second drain electrode of the third driver and storing the signal from the second data line (fig. 6, C of P12 meets such a configuration); and a sensing transistor including a third source electrode connected to the storage capacitor of the third driver, a third drain electrode connected to the reference voltage line that is also connected to the third drain electrode of the sensing transistor included in the first driver, and a third gate electrode connected to the second gate line that is also connected to the third gate electrode of the sensing transistor included in the first driver and controlling a threshold voltage of the third driving transistor to be detected according to a signal from the first or second gate line (fig. 6, ST2 of P12 meets such a configuration; note that per fig. 9, ST2 of P12 and P11 are connected to the same gate line), wherein the reference voltage line is disposed between the first pixel and the third pixel (see fig. 6).
	Oh does not teach that the third gate electrode of the sensing transistor of the first driver is connected to the first gate line that is also connected to the second gate electrode of the switching transistor. Oh also does not specifically teach that for the third driver, a second gate electrode connected to the first gate line is also connected to the third gate electrode of the sensing transistor included in the first driver; a third gate electrode connected to the first gate line that is also connected to the second gate electrode of the switching transistor included in the third driver, the second gate electrode of the switching transistor included in the first driver. Furthermore, Oh does not teach that the first data line includes a first data line hole to supply a first data voltage to the first pixel, and the second data line include a second data line hole to supply a second data voltage to the third pixel and the first and second gate lines are positioned between the data line hole and the capacitor regions, and the reference voltage line is disposed between the first data line hole and the second data line hole. Oh, also does not teach the sensing transistor controlling a threshold voltage of the OLED to be detected according to a signal from the first or second gate line.
	Kim teaches a similar characteristic sensing pixel configuration wherein the switching transistor and sensing transistors (fig. 4, T2-1 and T3-1) are connected to the same scan line. Furthermore, Kim clearly teaches that adjacent pixels (analogous to first and third pixels including first and third driver circuits of Oh), share the same scan line. In other words, Kim teaches that the third gate electrode of the sensing transistor of the first driver is connected to the first gate line that is also connected to the second gate electrode of the switching transistor (gate of T2-1 and T3-1 are connected to SLi). Kim further teaches that for the third driver, a second gate electrode connected to the first gate line is also connected to the third gate electrode of the sensing transistor included in the first driver (gate of T2-2 is connected to gate of T3-1); a third gate electrode connected to the first gate line that is also connected to the second gate electrode of the switching transistor included in the third driver (T2-2 is connected to T3-2), and the second gate electrode of the switching transistor included in the first driver (T2-2 is connected to T2-1).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Oh and Kim. The references teach similar pixel circuits and Oh teaches that the two scan lines provided for each subpixel may carry identical signals (see fig. 12, signals of S1(1) and S2(1)). Kim further teaches that the switching and sensing transistors may be controlled by the same scan line. As such, one would have been motivated to make such a combination in order to simply reduce the number of scan lines provided to the pixels, thereby reducing the cost and complexity of producing such a display panel.
	Oh and Kim do not teach that the first data line includes a first data line hole to supply a first data voltage to the first pixel, and the second data line include a second data line hole to supply a second data voltage to the third pixel and the first and second gate lines are positioned between the data line hole and the capacitor regions, and the reference voltage line is disposed between the first data line hole and the second data line hole; and the sensing transistor controlling a threshold voltage of the OLED to be detected according to a signal from the first or second gate line.
	Koong, however, teaches a pixel circuit in fig. 6 similar to those of Oh and Kim, and further teaches in ¶ 81 that such a circuit is capable of “sensing the threshold voltage, mobility, or deterioration of the driving transistor Tdr or the organic light emitting diode OLED”. Koong, further teaches the sensing transistor controlling a threshold voltage of the OLED to be detected according to a signal from the first or second gate line (see fig. 6 and ¶ 77).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Oh and Kim, as applied above, further in view of Koong. Note that Oh teaches that the circuit configuration is used to detect the threshold voltage of the driving transistor. Koong clearly teaches that sensing the same node also enables the sensing of deterioration of the OLED. As such, one would have been motivated to make such a combination in order to simply sense the deterioration of the OLED, thereby providing a higher quality and more uniform display.
	Oh, Kim and Koong do not teach that the first data line includes a first data line hole to supply a first data voltage to the first pixel, and the second data line includes a second data line hole to supply a second data voltage to the third pixel and the first and second gate lines are positioned between the data line hole and the capacitor regions, and the reference voltage line is disposed between the first data line hole and the second data line hole.
	Jeong, however, teaches that the first data line includes a first data line hole to supply a first data voltage to the first pixel (see reproduced fig. 6 below), and the second data line includes a second data line hole to supply a second data voltage to the third pixel (see reproduced fig. 6 below) and the first and second gate lines are positioned between the data line hole and the capacitor regions (GL1a is between the hole and the capacitor region Cst), and the reference voltage line is disposed between the first data line hole and the second data line hole (VREF line is between the two data line holes).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Oh, Kim and Koong, as applied above, further in view of Jeong. The references teach pixel circuits with component characteristic sensing capabilities provided at the same node. Jeong further teaches the structural details regarding such circuits, motivating one of ordinary skill to make such a combination in order to manufacture such a circuit.



    PNG
    media_image1.png
    658
    828
    media_image1.png
    Greyscale

	Regarding claim 2, Oh teaches that the first to fourth pixels constitute a unit pixel (¶ 64: “Each pixel includes a red subpixel, a green subpixel, and a blue subpixel for the color representation. Each pixel may further include a white subpixel.”).

	Regarding claim 4, Oh teaches a second driver included in the second pixel and a fourth driver included in the fourth pixel (fig. 6, drivers of pixels P21 and P22).
	Oh, Kim and Koong do not specifically teach that the first driver to fourth driver are disposed between the first data line and the second data line and the reference voltage line.
	Jeong, however, clearly teaches that the first driver and third driver are disposed between the first data line and the second data line and the reference voltage line (see reproduced fig. 6 of Jeong above; note that the drivers corresponding to the data lines DL2 and DL3 are analogous to P11 and P12 of Oh and are disposed between the data lines and the reference voltage line as claimed).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Oh, Kim and Koong, as applied above, further in view of Jeong. The references teach pixel circuits with component characteristic sensing capabilities provided at the same node. Note that fig. 3 of Jeong discloses a circuit identical to that of P11-P22 of Oh. As such, Jeong provides an alternative component placement for the circuit of Oh and further teaches the structural details regarding such circuits, motivating one of ordinary skill to make such a combination in order to manufacture such a circuit.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, Kim, Koong and Jeong, as applied above, and further in view of Cho et al., US 2017/0345375 A1, hereinafter “Cho”.
	Regarding claim 6, Oh teaches a gate driver for sequentially supplying a scan pulse signal to the first gate line and the second gate line of the display panel (fig. 4, gate driver 13, ¶ 79); a data driver for supplying data voltages to the first data line and the second data line of the display panel (fig. 4, data driver 12, ¶ 77); and a timing controller for supplying control signals to the gate driver and the data driver (fig. 1, timing controller 11, ¶ 80-81).
	Oh, Kim, Koong and Jeong do not specifically teach that the timing controller controls the display in a double rate driving manner.
	However, Cho clearly teaches such a double rate driving manner in ¶ 8-9 and 73.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Oh, Kim, Koong and Jeong, as applied above, further in view of Cho. All references teach display devices and Cho further teaches refreshing such a device at twice the rate. As such, one would have been motivated to make such a combination in order to provide a display device with higher refresh rate, thereby providing a smoother visual experience for the user.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621